IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                       No. 98-20270 cons/w
                       No. 98-20750
                         Summary Calendar
                        __________________



CHRISTOPHER JOSEPH SALAZAR, II,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                         Respondent-Appellee.

                       ---------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-94-CV-3902
                      ----------------------
                          December 19,2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          Christopher Joseph Salazar, II, Texas prisoner #412334,

appeals from the denial of his application for federal habeas

corpus   relief.      Salazar   argues     that   his   counsel    was

constitutionally ineffective for failing to inform him of his right

to appeal his guilty-plea conviction for aggravated robbery.

          We have reviewed the record, the briefs of the parties,

and the applicable law, and we find no reversible error.        Salazar

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            O R D E R
                    Nos. 98-20270 & 98-20750
                                -2-


did not instruct his counsel to file an appeal, and he suggests no

basis for finding that a rational defendant would have wished to

file an appeal in this case.   Accordingly, he cannot demonstrate

prejudice from any alleged deficiency by counsel.      See Roe v.

Flores-Ortega, 120 S. Ct. 1029, 1039 (2000).      The failure to

establish prejudice defeats Salazar’s ineffective-assistance-of-

counsel claim.   See Strickland v. Washington, 466 U.S. 668, 697

(1984).

          The judgment of the district court is AFFIRMED.